Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

First Amendment to Credit Agreement, dated May 11, 2007, by and among Papa
John’s International, Inc., a Delaware corporation (the “Borrower”), each of the
Guarantors (as listed on the signature pages hereto), RSC Insurance Services
Ltd., a Bermuda company (“RSC”), the Banks (as hereinafter defined), PNC Bank,
National Association, in its capacity as administrative agent for the Banks (in
such capacity, the “Administrative Agent”), JPMorgan Chase Bank, N.A., in its
capacity as syndication agent for the Banks (in such capacity, the “Syndication
Agent”), National City Bank of Kentucky (“NCBK”), Bank of America, N.A. (“BOA”)
and Fifth Third Bank (“FTB”), as co-documentation agents for the Banks (NCBK,
BOA and FTB are each, a “Co-Documentation Agent” and collectively, the
“Co-Documentation Agents”) (the “First Amendment”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, RSC, the Banks, the Administrative Agent,
the Syndication Agent and the Co-Documentation Agents have entered into that
certain Credit Agreement, dated January 31, 2006 (as amended, modified or
supplemented from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Guarantors and RSC desire to amend certain provisions
of the Credit Agreement, and the Administrative Agent and each of the Banks
desire to permit such amendments pursuant to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.                                       ALL CAPITALIZED TERMS USED HEREIN THAT
ARE DEFINED IN THE CREDIT AGREEMENT SHALL HAVE THE SAME MEANING HEREIN AS IN THE
CREDIT AGREEMENT UNLESS THE CONTEXT CLEARLY INDICATES OTHERWISE.


 


2.                                       SECTION 7.2.4(IX) OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND IN ITS STEAD IS INSERTING THE
FOLLOWING:


 

(ix)                                investments consisting of notes payable to
any such Loan Party or any such Subsidiary in connection with the sale by such
Loan Party or such Subsidiary of any properties or assets as permitted by
Section 7.2.7(v) hereof, in an aggregate amount at any time for all such
investments not to exceed Fifteen Million and 00/100 Dollars ($15,000,000.00);

 

--------------------------------------------------------------------------------


 


3.                                       THE PROVISIONS OF SECTION 2 OF THIS
FIRST AMENDMENT SHALL NOT BECOME EFFECTIVE UNTIL THE ADMINISTRATIVE AGENT HAS
RECEIVED THE FOLLOWING, EACH IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL:


 

(a)                                        this First Amendment, duly executed
by the Borrower, the Guarantors, the Banks, the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents;

 

(b)                                       the documents listed in the
Preliminary Closing Agenda set forth on Exhibit A attached hereto and made a
part hereof;

 

(c)                                        payment of all fees and expenses owed
to the Administrative Agent’s counsel in connection with this First Amendment;
and

 

(d)                                       such other documents as may be
reasonably requested by the Administrative Agent.

 


4.                                       THE LOAN PARTIES AND RSC HEREBY
RECONFIRM AND REAFFIRM ALL REPRESENTATIONS AND WARRANTIES, AGREEMENTS AND
COVENANTS MADE BY THEM PURSUANT TO THE TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT, EXCEPT AS SUCH REPRESENTATIONS AND WARRANTIES, AGREEMENTS AND
COVENANTS MAY HAVE HERETOFORE BEEN AMENDED, MODIFIED OR WAIVED IN WRITING IN
ACCORDANCE WITH THE CREDIT AGREEMENT.


 


5.                                       THE LOAN PARTIES AND RSC HEREBY
REPRESENT AND WARRANT TO THE ADMINISTRATIVE AGENT AND EACH OF THE BANKS THAT
(I) THE LOAN PARTIES AND RSC HAVE THE LEGAL POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS FIRST AMENDMENT; (II) THE OFFICERS OF THE LOAN PARTIES AND RSC
EXECUTING THIS FIRST AMENDMENT HAVE BEEN DULY AUTHORIZED TO EXECUTE AND DELIVER
THE SAME AND BIND SUCH LOAN PARTIES AND RSC WITH RESPECT TO THE PROVISIONS
HEREOF; (III) THE EXECUTION AND DELIVERY HEREOF BY THE LOAN PARTIES AND RSC AND
THE PERFORMANCE AND OBSERVANCE BY THE LOAN PARTIES AND RSC OF THE PROVISIONS
HEREOF, OF THE CREDIT AGREEMENT AND OF ALL DOCUMENTS EXECUTED OR TO BE EXECUTED
THEREWITH, DO NOT VIOLATE OR CONFLICT WITH THE ORGANIZATIONAL DOCUMENTS OF THE
LOAN PARTIES OR RSC OR ANY LAW APPLICABLE TO THE LOAN PARTIES OR RSC OR RESULT
IN A BREACH OF ANY PROVISION OF OR CONSTITUTE A DEFAULT UNDER ANY OTHER
AGREEMENT, INSTRUMENT OR DOCUMENT BINDING UPON OR ENFORCEABLE AGAINST THE LOAN
PARTIES OR RSC; AND (IV) THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
DOCUMENTS EXECUTED OR TO BE EXECUTED BY THE LOAN PARTIES AND RSC IN CONNECTION
HEREWITH OR THEREWITH CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE LOAN
PARTIES AND RSC IN EVERY RESPECT, ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.


 


6.                                       THE LOAN PARTIES AND RSC REPRESENT AND
WARRANT TO THE ADMINISTRATIVE AGENT AND EACH OF THE BANKS THAT (I) NO EVENT OF
DEFAULT OR POTENTIAL DEFAULT EXISTS UNDER THE CREDIT AGREEMENT, NOR WILL ANY
OCCUR AS A RESULT OF THE EXECUTION AND DELIVERY OF THIS FIRST AMENDMENT OR THE
PERFORMANCE OR

 

2

--------------------------------------------------------------------------------


 


OBSERVANCE OF ANY PROVISION HEREOF, (II) THE SCHEDULES ATTACHED TO AND MADE A
PART OF THE CREDIT AGREEMENT, AS AMENDED BY THIS FIRST AMENDMENT, ARE TRUE AND
CORRECT AS OF THE DATE HEREOF AND THERE ARE NO MODIFICATIONS OR SUPPLEMENTS
THERETO, AND (III) THEY PRESENTLY HAVE NO CLAIMS OR ACTIONS OF ANY KIND AT LAW
OR IN EQUITY AGAINST THE BANKS, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT
OR THE CO-DOCUMENTATION AGENTS ARISING OUT OF OR IN ANY WAY RELATING TO THE
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


7.                                       EACH REFERENCE TO THE CREDIT AGREEMENT
THAT IS MADE HEREIN, IN THE CREDIT AGREEMENT OR IN ANY OTHER DOCUMENT EXECUTED
OR TO BE EXECUTED IN CONNECTION HEREWITH OR WITH THE CREDIT AGREEMENT SHALL
HEREAFTER BE CONSTRUED AS A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


 


8.                                       THE AGREEMENTS CONTAINED IN THIS FIRST
AMENDMENT ARE LIMITED TO THE SPECIFIC AGREEMENTS MADE HEREIN.  EXCEPT AS AMENDED
HEREBY, ALL OF THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT.  THIS FIRST AMENDMENT AMENDS THE CREDIT AGREEMENT AND IS
NOT A NOVATION THEREOF.


 


9.                                       THIS FIRST AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS EACH OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


10.                                 THIS FIRST AMENDMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF THE CONFLICTS OF LAW THEREOF.  THE
LOAN PARTIES, THE BANKS, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE
CO-DOCUMENTATION AGENTS HEREBY CONSENT TO THE JURISDICTION AND VENUE OF THE
SUPREME COURT OF NEW YORK COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT ARISING OUT OF OR
MENTIONING THIS FIRST AMENDMENT.


 

[INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this First Amendment to be duly executed by their duly authorized
officers on the date first written above.

 

 

BORROWER:

 

 

WITNESS:

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

Name:

J. David Flanery

 

Title:

 

SVP, CFO and Treasurer

 

 

 

 

 

GUARANTORS:

 

 

WITNESS:

PAPA JOHN’S USA, INC.

 

 

 /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

Name:

J. David Flanery

 

Title:

 

SVP, CFO and Treasurer

 

 

 

 

 

PAPA JOHN’S SUPPORT SERVICES, INC.

 

 

WITNESS:

 

 

 

 /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

Name:

J. David Flanery

 

Title:

 

Treasurer

 

 

 

 

 

CAPITAL DELIVERY, LTD.

 

 

WITNESS:

 

 

 

 /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

Name:

J. David Flanery

 

Title:

 

Treasurer

 

 

 

 

 

RISK SERVICES CORP.

 

 

WITNESS:

 

 

 

 /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

Name:

J. David Flanery

 

Title:

 

Treasurer

 

--------------------------------------------------------------------------------


 

 

PJ FOOD SERVICE, INC.

 

 

WITNESS:

 

 

 

 /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

Name:

J. David Flanery

 

Title:

 

Treasurer

 

 

 

 

 

RSC:

 

 

 

RSC INSURANCE SERVICES LTD.

 

 

WITNESS:

 

 

 

 /s/ Kenneth M. Cox

 

By:

 

/s/ Joe Smith

 

Name:

Joe Smith

 

Title:

 

Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Bank and as Administrative Agent

 

 

 

 

 

By:

 

/s/ Shelly B. Stephenson

 

Name:

Shelly B. Stephenson

 

Title:

 

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a
Bank and as Syndication Agent

 

 

 

 

 

By:

 

/s/ James Duffy Baker, Jr

 

Name:

James Duffy Baker, Jr

 

Title:

 

SVP

 

 

 

NATIONAL CITY BANK OF
KENTUCKY, as a Bank and as a Co-
Documentation Agent

 

 

 

 

 

By:

 

/s/ Thomas P. Crockett

 

Name:

Thomas P. Crockett

 

Title:

 

Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Bank and
as a Co-Documentation Agent

 

 

 

 

 

By:

 

/s/ Thomas C. Kilcrease, Jr.

 

Name:

Thomas C. Kilcrease, Jr.

 

Title:

 

SVP

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Bank and as a
Co-Documentation Agent

 

 

 

 

 

By:

 

/s/ David O’Neal

 

Name:

David O’Neal

 

Title:

 

Vice President

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION,
as a Bank

 

 

 

 

 

By:

 

/s/ David A. Wombwell

 

Name:

David A. Wombwell

 

Title:

 

Senior Vice President

 

 

 

 

 

BRANCH BANKING AND TRUST
COMPANY, as a Bank

 

 

 

 

 

By:

 

/s/ Johnny L. Perry

 

Name:

Johnny L. Perry

 

Title:

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Preliminary Closing Agenda

 

[See Attached]

 

--------------------------------------------------------------------------------


 

PRELIMINARY CLOSING AGENDA

 

This Preliminary Closing Agenda contains the documents to be delivered in
connection with the first amendment to a credit facility provided to Papa John’s
International, Inc., a Delaware corporation (the “Borrower”), by PNC Bank,
National Association (“PNC Bank”), and various other financial institutions from
time to time (PNC Bank and such other financial institutions are each, a “Bank”
and collectively, the “Banks”), with PNC Bank, as administrative agent for the
Banks (in such capacity, the “Agent”).

 

No.

 

LOAN DOCUMENTS

 

Responsible
Party

 

Status

 

 

 

 

 

 

 

1.

 

First Amendment to Credit Agreement, by and among the Borrower, Papa John’s
USA, Inc., a Kentucky corporation, Papa John’s Support Services, Inc., a
Kentucky corporation, Capital Delivery, Ltd., a Kentucky corporation, Risk
Services Corp., a Kentucky corporation, PJ Food Service, Inc., a Kentucky
corporation and RSC Insurance Services Ltd., a Bermuda company, the Banks and
the Agent (the “First Amendment”).

 

Agent

 

Complete

 

 

 

 

 

 

 

2.

 

Revised Schedules to the Credit Agreement, if and as applicable.

 

 

 

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

Second Amendment to Credit Agreement, dated September 30, 2008, by and among
Papa John’s International, Inc., a Delaware corporation (the “Borrower”), each
of the Guarantors (as listed on the signature pages hereto), RSC Insurance
Services Ltd., a Bermuda company (“RSC”), the Banks (as hereinafter defined),
PNC Bank, National Association, in its capacity as administrative agent for the
Banks (in such capacity, the “Administrative Agent”), JPMorgan Chase Bank, N.A.,
in its capacity as syndication agent for the Banks (in such capacity, the
“Syndication Agent”), National City Bank, successor by merger to National City
Bank of Kentucky (“NCB”), Bank of America, N.A. (“BOA”) and Fifth Third Bank
(“FTB”), as co-documentation agents for the Banks (NCB, BOA and FTB are each, a
“Co-Documentation Agent” and collectively, the “Co-Documentation Agents”) (the
“Second Amendment”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, RSC, the Banks, the Administrative Agent,
the Syndication Agent and the Co-Documentation Agents have entered into that
certain Credit Agreement, dated January 31, 2006, as amended by that certain
First Amendment to Credit Agreement, dated May 11, 2007 (as may be further
amended, restated modified or supplemented from time to time, the “Credit
Agreement”); and

 

WHEREAS, the Borrower, the Guarantors and RSC desire to amend certain provisions
of the Credit Agreement, and the Administrative Agent and each of the Banks
desire to permit such amendments pursuant to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.             ALL CAPITALIZED TERMS USED HEREIN THAT ARE DEFINED IN THE CREDIT
AGREEMENT SHALL HAVE THE SAME MEANING HEREIN AS IN THE CREDIT AGREEMENT UNLESS
THE CONTEXT CLEARLY INDICATES OTHERWISE.


 


2.             THE “; AND” AT THE END OF SECTION 7.2.1(VIII) IS HEREBY DELETED
IN ITS ENTIRETY AND IN ITS STEAD IS INSERTED THE FOLLOWING:  “;”.


 


3.             THE “.” AT THE END OF SECTION 7.2.1(IX) IS HEREBY DELETED IN ITS
ENTIRETY AND IN ITS STEAD IS INSERTED THE FOLLOWING:  “; AND”.


 


4.             ARTICLE 7 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING AS A NEW SECTION 7.2.1(X):


 

(x)           unsecured Indebtedness not otherwise covered by any of the
foregoing in an amount not to exceed Ten Million and 00/100 Dollars
($10,000,000.00) in the aggregate at any time outstanding.

 

--------------------------------------------------------------------------------



 


5.             SECTION 7.2.4(VI) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN
ITS ENTIRETY AND IN ITS STEAD IS INSERTING THE FOLLOWING:


 

(vi)          loans, advances and investments in or to franchisees of any Loan
Party, the Papa John’s Marketing Fund and BIBP, in an aggregate amount
(including all amounts as of the Closing Date as set forth on Schedule
1.1(P)(1) attached hereto) at any time for all such parties of Seventy-Five
Million and 00/100 Dollars ($75,000,000.00);

 


6.             THE PROVISIONS OF SECTIONS 2 THROUGH 5 OF THIS SECOND AMENDMENT
SHALL NOT BECOME EFFECTIVE UNTIL THE ADMINISTRATIVE AGENT HAS RECEIVED THE
FOLLOWING, EACH IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
ITS COUNSEL:


 

(a)           this Second Amendment, duly executed by the Borrower, the
Guarantors, the Banks, the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents;

 

(b)           the documents listed in the Preliminary Closing Agenda set forth
on Exhibit A attached hereto and made a part hereof;

 

(c)           payment of all fees and expenses owed to the Administrative
Agent’s counsel in connection with this Second Amendment; and

 

(d)           such other documents as may be reasonably requested by the
Administrative Agent.

 


7.             THE LOAN PARTIES AND RSC HEREBY RECONFIRM AND REAFFIRM ALL
REPRESENTATIONS AND WARRANTIES, AGREEMENTS AND COVENANTS MADE BY THEM PURSUANT
TO THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT, EXCEPT AS SUCH
REPRESENTATIONS AND WARRANTIES, AGREEMENTS AND COVENANTS MAY HAVE HERETOFORE
BEEN AMENDED, MODIFIED OR WAIVED IN WRITING IN ACCORDANCE WITH THE CREDIT
AGREEMENT.


 


8.             THE LOAN PARTIES AND RSC HEREBY REPRESENT AND WARRANT TO THE
ADMINISTRATIVE AGENT AND EACH OF THE BANKS THAT (I) THE LOAN PARTIES AND RSC
HAVE THE LEGAL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS SECOND AMENDMENT;
(II) THE OFFICERS OF THE LOAN PARTIES AND RSC EXECUTING THIS SECOND AMENDMENT
HAVE BEEN DULY AUTHORIZED TO EXECUTE AND DELIVER THE SAME AND BIND SUCH LOAN
PARTIES AND RSC WITH RESPECT TO THE PROVISIONS HEREOF; (III) THE EXECUTION AND
DELIVERY HEREOF BY THE LOAN PARTIES AND RSC AND THE PERFORMANCE AND OBSERVANCE
BY THE LOAN PARTIES AND RSC OF THE PROVISIONS HEREOF, OF THE CREDIT AGREEMENT
AND OF ALL DOCUMENTS EXECUTED OR TO BE EXECUTED THEREWITH, DO NOT VIOLATE OR
CONFLICT WITH THE ORGANIZATIONAL DOCUMENTS OF THE LOAN PARTIES OR RSC OR ANY LAW
APPLICABLE TO THE LOAN PARTIES OR RSC OR RESULT IN A BREACH OF ANY PROVISION OF
OR CONSTITUTE A DEFAULT UNDER ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT
BINDING UPON OR ENFORCEABLE AGAINST THE LOAN PARTIES OR RSC; AND (IV) 

 

2

--------------------------------------------------------------------------------


 


THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE DOCUMENTS EXECUTED OR TO BE
EXECUTED BY THE LOAN PARTIES AND RSC IN CONNECTION HEREWITH OR THEREWITH
CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE LOAN PARTIES AND RSC IN EVERY
RESPECT, ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


9.             THE LOAN PARTIES AND RSC REPRESENT AND WARRANT TO THE
ADMINISTRATIVE AGENT AND EACH OF THE BANKS THAT (I) NO EVENT OF DEFAULT OR
POTENTIAL DEFAULT EXISTS UNDER THE CREDIT AGREEMENT, NOR WILL ANY OCCUR AS A
RESULT OF THE EXECUTION AND DELIVERY OF THIS SECOND AMENDMENT OR THE PERFORMANCE
OR OBSERVANCE OF ANY PROVISION HEREOF, (II) THE SCHEDULES ATTACHED TO AND MADE A
PART OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT AS OF THE DATE HEREOF AND
THERE ARE NO MODIFICATIONS OR SUPPLEMENTS THERETO, AND (III) THEY PRESENTLY HAVE
NO CLAIMS OR ACTIONS OF ANY KIND AT LAW OR IN EQUITY AGAINST THE BANKS, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS
ARISING OUT OF OR IN ANY WAY RELATING TO THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS.


 


10.           EACH REFERENCE TO THE CREDIT AGREEMENT THAT IS MADE HEREIN, IN THE
CREDIT AGREEMENT OR IN ANY OTHER DOCUMENT EXECUTED OR TO BE EXECUTED IN
CONNECTION HEREWITH OR WITH THE CREDIT AGREEMENT SHALL HEREAFTER BE CONSTRUED AS
A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


 


11.           THE AGREEMENTS CONTAINED IN THIS SECOND AMENDMENT ARE LIMITED TO
THE SPECIFIC AGREEMENTS MADE HEREIN.  EXCEPT AS AMENDED HEREBY, ALL OF THE TERMS
AND CONDITIONS OF THE CREDIT AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT. 
THIS SECOND AMENDMENT AMENDS THE CREDIT AGREEMENT AND IS NOT A NOVATION THEREOF.


 


12.           THIS SECOND AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS EACH
OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


13.           THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE PRINCIPLES OF THE CONFLICTS OF LAW THEREOF.  THE LOAN PARTIES, THE
BANKS, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE CO-DOCUMENTATION
AGENTS HEREBY CONSENT TO THE JURISDICTION AND VENUE OF THE SUPREME COURT OF NEW
YORK COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK WITH RESPECT TO ANY SUIT ARISING OUT OF OR MENTIONING THIS SECOND
AMENDMENT.


 

[INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Second Amendment to be duly executed by their duly authorized
officers on the date first written above.

 

 

 

BORROWER:

 

 

 

 

WITNESS:

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

    /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

 

Name:

J. David Flanery

 

 

Title:

 

SVP, CFO and Treasurer

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

WITNESS:

 

PAPA JOHN’S USA, INC.

 

 

 

 

    /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

 

Name:

 J. David Flanery

 

 

Title:

 

SVP, CFO and Treasurer

 

 

 

 

 

 

 

 

 

PAPA JOHN’S SUPPORT SERVICES, INC.

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

    /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

 

Name:

J. David Flanery

 

 

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

CAPITAL DELIVERY, LTD.

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

    /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

 

Name:

J. David Flanery

 

 

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

RISK SERVICES CORP.

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

    /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

 

Name:

J. David Flanery

 

 

Title:

 

Treasurer

 

--------------------------------------------------------------------------------


 

 

 

PJ FOOD SERVICE, INC.

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

    /s/ Kenneth M. Cox

 

By:

 

/s/ J. David Flanery

 

 

Name:

J. David Flanery

 

 

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

 

RSC:

 

 

 

 

 

 

 

RSC INSURANCE SERVICES LTD.

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

    /s/ Kenneth M. Cox

 

By:

 

/s/ Georgianna Stump

 

 

Name:

Georgianna Stump

 

 

Title:

 

President

 

--------------------------------------------------------------------------------


 

 

 

AGENT AND BANKS:

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Bank and as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 /s/ Shelly B. Stephenson

 

 

Name:

 Shelly B. Stephenson

 

 

Title:

 

 Vice President

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a
Bank and as Syndication Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 /s/ James Duffy Baker, Jr

 

 

Name:

 James Duffy Baker, Jr

 

 

Title:

 

 SVP

 

 

 

 

 

NATIONAL CITY BANK, successor by
merger to NATIONAL CITY BANK OF
KENTUCKY, as a Bank and as a Co-
Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Deroy Scott

 

 

Name:

Deroy Scott

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Bank and
as a Co-Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

 

  /s/ Thomas C. Kilcrease, Jr.

 

 

Name:

  Thomas C. Kilcrease, Jr.

 

 

Title:

 

  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

FIFTH THIRD BANK, as a Bank and as a

 

 

Co-Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 /s/ David W. O’Neal

 

 

Name:

 David W. O’Neal

 

 

Title:

 

 Vice President

 

 

 

 

 

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION,
as a Bank

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ David A. Wombwell

 

 

Name:

 David A. Wombwell

 

 

Title:

 

 Senior Vice President

 

 

 

 

 

 

 

 

BRANCH BANKING AND TRUST
COMPANY, as a Bank

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Preliminary Closing Agenda

 

[See Attached]

 

--------------------------------------------------------------------------------


 

PRELIMINARY CLOSING AGENDA

 

This Preliminary Closing Agenda contains the documents to be delivered in
connection with the second amendment to a credit facility provided to Papa
John’s International, Inc., a Delaware corporation (the “Borrower”), by PNC
Bank, National Association (“PNC Bank”), and various other financial
institutions from time to time (PNC Bank and such other financial institutions
are each, a “Bank” and collectively, the “Banks”), with PNC Bank, as
administrative agent for the Banks (in such capacity, the “Agent”).

 

No.

 

LOAN DOCUMENTS

 

Responsible
Party

 

Status

 

 

 

 

 

 

 

1.

 

Second Amendment to Credit Agreement, by and among the Borrower, Papa John’s
USA, Inc., a Kentucky corporation (“Papa John’s USA”), Papa John’s Support
Services, Inc., a Kentucky corporation (“Papa John’s SSI”), Capital Delivery,
Ltd., a Kentucky corporation (“Capital Delivery”), Risk Services Corp., a
Kentucky corporation (“Risk Services”), PJ Food Service, Inc., a Kentucky
corporation (“PJ Food”) (Papa John’s USA, Papa John’s SSI, Capital Delivery,
Risk Services and PJ Food are each, a “Guarantor” and collectively, the
“Guarantors”) (the Borrower and the Guarantors are each, a “Loan Party” and
collectively, the “Loan Parties”), RSC Insurance Services Ltd., a Bermuda
company (“RSC”), the Banks and the Agent (the “Second Amendment”).

 

Agent

 

Executed

 

 

 

 

 

 

 

2.

 

Revised Schedules to the Credit Agreement, if and as applicable.

 

Borrower

 

Not Applicable

 

--------------------------------------------------------------------------------